Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 08/27/2021 with Applicant Attorney Mr. Donald W. Muirhead. An e-mail with proposed amendment was received from Mr. Donald W. Muirhead on 08/30/2021 (attachment enclosed).
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1. A computer implemented method for detecting anomalies in an electrical network, the method comprising the steps of:
	(i) retrieving consumption measurements produced by meters presumed to be connected to a same transformer of the electrical network based on a preestablished topology of the electrical network, the consumption measurements being distributed through time;
	(ii) generating an ohmic matrix model of the electrical network, the ohmic matrix model having currents carried by the meters as input, relative voltage drops of the meters referenced to a voltage of a reference node located on the electrical network as output, and resistive quantities initially determined by currents and voltages between a voltage determined for one of the meters and an average of voltages determined for a set of meters of the electrical network as matrix terms;
	(iii) performing 

determining an instantaneous relative voltage drop of a meter based on the consumption measurements of the meter and determining deviations with respect to the instantaneous relative voltage drop estimated with the ohmic matrix model for the meter, the deviations exceeding a preset threshold being indicative of anomalies; and
generating an inverse matrix model of the ohmic matrix model, the inverse matrix model having deviations of instantaneous relative voltage drops of the meters as input and unmetered currents as a function of the deviations as output, the unmetered currents exceeding a preset threshold being indicative of anomalies;
	(iv) depending on whether a preestablished modeling condition of the ohmic matrix model is satisfied or not, returning to step (ii) while modifying the input and the resistive quantities as a function of the anomalies detected at step (iii); and
	(v) providing a diagnosis of the electrical network characterizing the anomalies detected at step (iii).

13. A system for detecting anomalies in an electrical network, the system comprising a processing unit having a processor and a memory in communication with the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform the steps of:
	(i) retrieving consumption measurements produced by meters presumed to be connected to a same transformer of the electrical network based on a preestablished topology of the electrical network, the consumption measurements being distributed through time;
	(ii) generating an ohmic matrix model of the electrical network, the ohmic matrix model having currents carried by the meters as input, relative voltage drops of the meters referenced to a voltage of a reference node located on the electrical network as output, and resistive quantities initially determined by currents and voltages between a voltage determined for one of the meters and an average of voltages determined for a set of meters of the electrical network as matrix terms;
	(iii) performing 
comparing the resistive quantities of the ohmic matrix model with one another according to preestablished matrix comparison patterns and with respect to preestablished quantity thresholds indicative of anomalies;
determining an instantaneous relative voltage drop of a meter based on the consumption measurements of the meter and determining deviations with respect to the instantaneous relative voltage drop estimated with the ohmic matrix model for the meter, the deviations exceeding a preset threshold being indicative of anomalies; and
generating an inverse matrix model of the ohmic matrix model, the inverse matrix model having deviations of instantaneous relative voltage drops of the meters as input and unmetered currents as a function of the deviations as output, the unmetered currents exceeding a preset threshold being indicative of anomalies;

	(v) providing a diagnosis of the electrical network characterizing the anomalies detected at step (iii).

15. A non-transitory tangible computer program product for detecting anomalies in an electrical network, storing instructions that, when executed by a processor, cause the processor to perform the steps of:
	(i) retrieving consumption measurements produced by meters presumed to be connected to a same transformer of the electrical network based on a preestablished topology of the electrical network, the consumption measurements being distributed through time;
	(ii) generating an ohmic matrix model of the electrical network, the ohmic matrix model having currents carried by the meters as input, relative voltage drops of the meters referenced to a voltage of a reference node located on the electrical network as output, and resistive quantities initially determined by currents and voltages between a voltage determined for one of the meters and an average of voltages determined for a set of meters of the electrical network as matrix terms;
	(iii) performing 
comparing the resistive quantities of the ohmic matrix model with one another according to preestablished matrix comparison patterns and with respect to preestablished quantity thresholds indicative of anomalies;
determining an instantaneous relative voltage drop of a meter based on the consumption measurements of the meter and determining deviations with respect to the instantaneous relative voltage drop estimated with the ohmic matrix model for the meter, the deviations exceeding a preset threshold being indicative of anomalies; and
generating an inverse matrix model of the ohmic matrix model, the inverse matrix model having deviations of instantaneous relative voltage drops of the meters as input and unmetered currents as a function of the deviations as output, the unmetered currents exceeding a preset threshold being indicative of anomalies;
	(iv) depending on whether a preestablished modeling condition of the ohmic matrix model is satisfied or not, returning to step (ii) while modifying the input and the resistive quantities as a function of the anomalies detected at step (iii); and
	(v) providing a diagnosis of the electrical network characterizing the anomalies detected at step (iii).


Allowable Subject Matter
The claims 1-15 are allowed.  Specifically, the independent Claims 1, 13 and 15 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1, 13 and 15. Though the prior arts teach , 
a) Forbes et al. (US 11,095,151) discloses electrical power management systems, and more particularly, to systems, methods, and apparatus embodiments for electric power grid and network registration and management of grid elements.
b) Edwards et al.  (US 8779776) discloses detecting predetermined fault conditions associated with the supply of AC electrical power to a consumer, the supply having an active conductor and a neutral conductor with the neutral conductor being connected to earth. The method comprises providing a first current detector associated with the active conductor, providing a second current detector associated with the neutral conductor; providing a voltage detector to detect voltage between the active conductor and the neutral conductor, and checking a current ratio of neutral current to active current whereby the current ratio is indicative of a predetermined fault condition. Also disclosed is a method of checking the condition of supply line active and neutral conductors in a consumer's supplied premises including determining the impedance of the active conductor and the impedance of the neutral conductor to indicate the condition of each of the active and neutral conductors.

d) Soutar et al. (US 20190011283) discloses resource consumption data via monitoring physically observable behaviors of an existing resource meter, and devices, frameworks and methodologies configured to enable provision of functionalities based on processing of resource consumption data. Some embodiments of the invention have been particularly developed for application in the context of enabling real-time monitoring of meter data, for example electrical meters, and the provision of functionality of users based on processing of monitored data. While some embodiments will be described herein with particular reference to that application, it will be appreciated that the invention is not limited to such a field of use, and is applicable in broader contexts.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically
 Claims 1, 13 and 15:  “determining an instantaneous relative voltage drop of a meter based on the consumption measurements of the meter and determining deviations with respect to the instantaneous relative voltage drop estimated with the ohmic matrix model for the meter, the deviations exceeding a preset threshold being indicative of anomalies; and generating an inverse matrix model of the ohmic matrix model, the inverse matrix model having deviations of instantaneous relative voltage drops of the meters as input and unmetered currents as a function of the deviations as output, the unmetered currents exceeding a preset threshold being indicative of anomalies;.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864